EXHIBIT 10.4 MASSEY ENERGY COMPANY Restricted Unit Agreement [Number] Restricted Units THIS AGREEMENT dated as of November 12, 2007, between MASSEY ENERGY COMPANY, a Delaware Corporation (the “Company”) and [] (“Participant”) is made pursuant and subject to the provisions of the Massey Energy Company 2006 Stock and Incentive Compensation Plan, as amended from time to time (the “Plan”), a copy of which is attached. All terms used herein that are defined in the Plan have the same meaning given them in the Plan. 1.Award of Restricted Units.Pursuant to the Plan, the Company, on November 12, 2007 (the “Grant Date”), granted to Participant, subject to the terms and conditions of the Plan and subject further to the terms and conditions herein set forth, an award of [] Restricted Units. The Restricted Units shall become earned and payable only in cash as more fully set forth herein. 2.Restrictions.Except as provided in this Agreement, the Restricted Units are nontransferable and are subject to a substantial risk of forfeiture during the Period of Restriction.The Period of Restriction starts on the Grant Date and ends when the Restricted Units vest or are forfeited. 3.Vesting.Subject to Paragraph5 and except as provided in Paragraph6 below, Participant’s interest in the Restricted Units shall become transferable and nonforfeitable (“Vested”) with respect to one-third of the Restricted Units on each of November 12, 2008, November 12, 2009, and November 12, 2010. 4.Death or Disability.If Participant dies or becomes permanently and totally disabled within the meaning of Section 22(e)(3) of the Code (“Permanently and Totally Disabled”) while in the employ or service of the Company or a Subsidiary and prior to the forfeiture of the Restricted Units under Paragraph5, Participant’s right to receive the Restricted Units shall be fully “Vested” (i.e., the restrictions on transfer and risk of forfeiture in Paragraph2 above shall lapse). 5.Forfeiture.Subject to Paragraph6 below, all Restricted Units that are not then Vested shall be forfeited if Participant’s employment or service with the Company and its Subsidiaries terminates for any reason other than on account of Participant’s death or becoming Permanently and Totally Disabled. 6.Change in Control.Notwithstanding any other provision of this Agreement, Participant's right to receive the Restricted Units shall be Vested if Participant's employment is terminated by the Company or an Affiliate without Cause within two years following a Change in Control.
